 


109 HR 1139 IH: Wireless 411 Privacy Act
U.S. House of Representatives
2005-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1139 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2005 
Mr. Pitts (for himself, Mr. Markey, Mr. Shadegg, Ms. Eshoo, Mr. Norwood, Mrs. Capps, Mr. Issa, Mr. Cox, Mr. Akin, Mr. DeFazio, Mr. Bartlett of Maryland, Mr. Murtha, Mr. McDermott, Mr. Calvert, Mr. McCotter, Mr. English of Pennsylvania, Mr. Filner, Mr. Gilchrest, Ms. McCollum of Minnesota, Mrs. McCarthy, Mr. Michaud, Mr. Kennedy of Minnesota, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Communications Act of 1934 to protect the privacy rights of subscribers to wireless communications services. 
 
 
1.Short titleThis Act may be cited as the Wireless 411 Privacy Act.
2.FindingsThe Congress finds the following:
(1)There are roughly 150 million wireless subscribers in the United States, up from approximately 15 million subscribers just a decade ago.
(2)Wireless phone service has proven valuable to millions of Americans because of its mobility, and the fact that government policies have expanded opportunities for new carriers to enter the market, offering more choices and ever lower prices for consumers.
(3)In addition to the benefits of competition and mobility, subscribers also benefit from the fact that wireless phone numbers have not been publicly available.
(4)Up until now, the privacy of wireless subscribers has been safeguarded and thus vastly diminished the likelihood of subscribers receiving unwanted or annoying phone call interruptions on their wireless phones.
(5)Moreover, because their wireless contact information, such as their phone number, have never been publicly available in any published directory or from any directory assistance service, subscribers have come to expect that if their phone rings it’s likely to be a call from someone to whom they have personally given their number.
(6)The wireless industry is poised to begin implementing a directory assistance service so that callers can reach wireless subscribers, including subscribers who have not given such callers their wireless phone number.
(7)While some wireless subscribers may find such directory assistance service useful, current subscribers deserve the right to choose whether they want to participate in such a directory.
(8)Because wireless users are typically charged for incoming calls, consumers must be afforded the ability to maintain the maximum amount of control over how many calls they may expect to receive and, in particular, control over the disclosure of their wireless phone number.
(9)Current wireless subscribers who elect to participate, or new wireless subscribers who decline to be listed, in any new wireless directory assistance service directory, including those subscribers who also elect not to receive forwarded calls from any wireless directory assistance service, should not be charged for exercising such rights.
(10)The marketplace has not yet adequately explained an effective plan to protect consumer privacy rights.
(11)Congress previously acted to protect the wireless location information of subscribers by enacting prohibitions on the disclosure of such sensitive in formation without the express prior authorization of the subscriber.
(12)The public interest would be served by similarly enacting effective and industry-wide privacy protections for consumers with respect to wireless directory assistance service.
3.Consumer control of Wireless phone numbersSection 332(c) of the Communications Act of 1934 (47 U.S.C. 332(c)) is amended by adding at the end the following new paragraph:

(9)Wireless consumer privacy protection
(A)Current subscribersA provider of commercial mobile services, or any direct or indirect affiliate or agent of such a provider, may not include the wireless telephone number information of any current subscriber in any wireless directory assistance service database unless—
(i)the mobile service provider provides a conspicuous, separate notice to the subscriber informing the subscriber of the right not to be listed in any wireless directory assistance service; and
(ii)the mobile service provider obtains express prior authorization for listing from such subscriber, separate from any authorization obtained to provide such subscriber with commercial mobile service, or any calling plan or service associated with such commercial mobile service, and such authorization has not been subsequently withdrawn.
(B)New subscribersA provider of commercial mobile services, or any direct or indirect affiliate or agent of such a provider, may include the wireless telephone number information of any new subscriber in a wireless directory assistance service database only if the commercial mobile service provider—
(i)provides a conspicuous, separate notice to the subscriber, at the time of entering into an agreement to provide commercial mobile service, and at least once a year thereafter, informing the subscriber of the right not to be listed in any wireless directory assistance service database; and
(ii)provides the subscriber with convenient mechanisms by which the subscriber may decline or refuse to participate in such database, including mechanisms at the time of entering into an agreement to provide commercial mobile service, in the billing of such service, and when receiving any connected call from a wireless directory assistance service.
(C)Call forwardingA provider of commercial mobile services, or any direct or indirect affiliate or agent of such provider, may connect a calling party from a wireless directory assistance service to a commercial mobile service subscriber only if—
(i)such subscriber is provided prior notice of the calling party’s identity and is permitted to accept or reject the incoming call on a per-call basis;
(ii)such subscriber’s wireless telephone number information is not disclosed to the calling party; and
(iii)such subscriber is not an unlisted commercial mobile service subscriber.
(D)Publication of directories prohibitedA provider of commercial mobile services, or any direct or indirect affiliate or agent of such a provider, may not publish, in printed, electronic, or other form, the contents of any wireless directory assistance service database, or any portion or segment thereof.
(E)No consumer fee for retaining privacyA provider of commercial mobile services may not charge any subscriber for exercising any of the rights under this paragraph.
(F)DefinitionsFor purposes of this paragraph—
(i)the term current subscriber means any subscriber to commercial mobile service as of the date when a wireless directory assistance service is implemented by a provider of commercial mobile service;
(ii)the term new subscriber means any subscriber to commercial mobile service who becomes a subscriber after the date when a wireless directory assistance service is implemented by a provider of commercial mobile service, and includes any subscriber of a different provider of commercial mobile service who subsequently switches to a new provider of commercial mobile service;
(iii)the term wireless telephone number information means the telephone number, electronic address, and any other identifying information by which a calling party may reach a subscriber to commercial mobile services, and which is assigned by a commercial mobile service provider to such subscriber, and includes such subscriber’s name and address;
(iv)the term wireless directory assistance service means any service for connecting calling parties to a subscriber of commercial mobile service when such calling parties themselves do not possess such subscriber’s wireless telephone number information; and
(v)the term calling party’s identity means the telephone number of the calling party or the name of subscriber to such telephone, or an oral or text message which provides sufficient information to enable a commercial mobile services subscriber to determine who is calling;
(vi)the term unlisted commercial mobile services subscriber means—
(I)a current subscriber to commercial mobile services who has not provided express prior consent to a commercial mobile service provider to be included in a wireless directory assistance service database; and
(II)a new subscriber to commercial mobile service who has exercised the right contained in subparagraph (B)(ii) to decline or refuse to such inclusion.. 
 
